 Case: 1:16-cv-08637 Document #: 4182 Filed: 01/19/21 Page 1 of 3 PageID #:277494




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


IN RE BROILER CHICKEN ANTITRUST
LITIGATION                                             No. 1:16-cv-08637


This Document Relates To:                              Honorable Thomas M. Durkin
                                                       Magistrate Judge Jeffrey T. Gilbert
All End-User Consumer Plaintiff Actions



            END-USER CONSUMER PLAINTIFFS’ NOTICE OF SETTLEMENT
                          WITH TYSON DEFENDANTS


         End-User Consumer Plaintiffs respectfully notify the Court that End-User Consumer

Plaintiffs have reached an agreement with Defendants Tyson Foods, Inc., Tyson Chicken, Inc.,

Tyson Breeders, Inc., and Tyson Poultry, Inc. (collectively, “Tyson”) to settle all claims against

Tyson. The parties are working to finalize and document all the terms of that agreement, which is

subject to the Court’s approval pursuant to Federal Rule of Civil Procedure 23. Consistent with

the parties’ agreement, End-User Consumer Plaintiffs will move for preliminary – and,

ultimately, final – approval of a proposed settlement in the near future.


DATED: January 19, 2021                       HAGENS BERMAN SOBOL SHAPIRO LLP


                                              By      s/ Steve. W. Berman
                                                      STEVE W. BERMAN

                                              Breanna Van Engelen
                                              1301 Second Avenue, Suite 2000
                                              Seattle, Washington 98101
                                              Tel: (206) 623-7292
                                              steve@hbsslaw.com
                                              breannav@hbsslaw.com




010636-11/1426648 V1
 Case: 1:16-cv-08637 Document #: 4182 Filed: 01/19/21 Page 2 of 3 PageID #:277495




                                     Shana E. Scarlett
                                     Rio R. Pierce
                                     HAGENS BERMAN SOBOL SHAPIRO LLP
                                     715 Hearst Avenue, Suite 202
                                     Berkeley, CA 94710
                                     Tel: (510) 725-3000
                                     shanas@hbsslaw.com
                                     riop@hbsslaw.com

                                     Interim Lead Counsel for End-User Consumer
                                     Plaintiffs

                                     Kit A. Pierson
                                     Brent W. Johnson
                                     Benjamin D. Brown
                                     Alison Deich
                                     COHEN MILSTEIN SELLERS & TOLL, PLLC
                                     1100 New York Ave. NW
                                     Suite 500, West Tower
                                     Washington, DC 20005
                                     Tel: (202) 408-4600
                                     kpierson@cohenmilstein.com
                                     bjohnson@cohenmilstein.com
                                     bbrown@cohenmilstein.com
                                     adeich@cohenmilstein.com

                                     Daniel H. Silverman
                                     COHEN MILSTEIN SELLERS & TOLL, PLLC
                                     190 South LaSalle Street, Suite 1705
                                     Chicago, IL 60603
                                     Tel: (312) 357-0370
                                     dsilverman@cohenmilstein.com

                                     Additional Counsel for End-User Consumer
                                     Plaintiffs




010636-11/1426648 V1
 Case: 1:16-cv-08637 Document #: 4182 Filed: 01/19/21 Page 3 of 3 PageID #:277496




                                 CERTIFICATE OF SERVICE
         The undersigned, an attorney, hereby certifies that on January 19, 2021, a true and correct

copy of the foregoing was electronically filed by CM/ECF, which caused notice to be sent to all

counsel of record.
                                              By      s/ Steve. W. Berman
                                                      STEVE W. BERMAN




010636-11/1426648 V1
